DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/2/21 have been fully considered but they are not persuasive. Regarding the applicant’s arguments on page 9, the applicant states that Chen does not depict any overlap by scanning line with first and second transistors. The examiner respectfully disagrees. Chen discloses two adjacent scanning lines in Figure 3, where the first scanning line is 5006 (corresponding to one of two adjacent second signal lines) and the second scanning line is 5002 (corresponding to another of the two adjacent second signal lines). Both of these scanning lines overlap with first and second transistors 5010 and 5012 and would overlap with all transistors that are horizontally adjacent to one another, since the scanning lines extend in a horizontal direction in a planar view due to a matrix layout. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, 14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “are separated across the one first signal line corresponding to the pixel” lacks proper antecedent basis since “the pixel” has not been previously introduced. Therefore, the limitation is interpreted to mean “the one pixel”. Further, the limitation “a plurality of pixels includes a 
Claims 4-12, 14, and 16 are rejected by virtue of their dependence on rejected claim 1.
Regarding Claim 17, the limitation “corresponding to the pixel” lacks proper antecedent basis since the pixel has not been previously introduced. Therefore, the limitation is interpreted to mean “corresponding to the one pixel”. Further, the limitation “a plurality of pixels includes a first pixel and a second pixel” lacks proper antecedent basis, since a plurality of pixels has already previously been introduced. For this reason, the limitation is interpreted to mean “the plurality of pixels includes a first pixel and a second pixel”.
Claim 18 is rejected by virtue of its dependence on Claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No.: US 2008/0117156 A1 of record, “Chen”) in view of Sakamoto et al (US Patent No.: US 5,805,248 of record).
Regarding Claim 1, Chen discloses a liquid crystal display panel (Figure 3; Paragraph 0042) having a plurality of pixels arrayed in a matrix (Paragraph 0048), the liquid crystal display panel comprising:
	A plurality of first signal lines extending in one of a row direction and a column direction (Figure 3, first signal lines 5008; Paragraph 0049); 
	A plurality of second signal lines extending in the other direction of the row direction of the column direction (Figure 3, second signal lines 5006),
	A first transistor and a second transistor provided in each of the plurality of pixels (Figure 3, first transistor 5010, second transistor 5012),
	A first pixel electrode and a second pixel electrode provided in each of the plurality of pixels (Figure 3, first pixel electrode 5022, second pixel electrode 5024),
	Wherein, in one pixel,
	The first pixel electrode and the second pixel electrode are separated across one first signal line corresponding to the one pixel (Figure 3, first pixel electrode 5022 and second pixel electrode 5024 are separated across one first signal line 5008),
	The first transistor and the second transistor are separated across the one first signal line corresponding to the one pixel (Figure 3, first transistor 5010 and second transistor 5012 are separated across one first signal line 5008), 
	The first transistor is connected to the one first signal line corresponding to the one pixel (Figure 3, first transistor 5010 is connected to one first signal line 5008),
	The second transistor is connected to the one first signal line corresponding to the one pixel (Figure 3, second transistor 5012 is connected to the one first signal line 5008),
	The first pixel electrode is connected to the one first signal line corresponding to the one pixel via the first transistor (Figure 3, first pixel electrode 5022 is connected to the one first signal line 5008 via first transistor 5010), 
	The second pixel electrode is connected to the one first signal line corresponding to the one pixel via the second transistor (Figure 3, second pixel electrode 5024 is connected to the one first signal line 5008 via second transistor 5012),
	The first transistor is connected to one second signal line corresponding to the one pixel (Figure 3, first transistor 5010 is connected to second signal line 5006), and
	The second transistor is connected to the one second signal line corresponding to the one pixel via the second transistor (Figure 3, second transistor 5012 is connected to the one second signal line 5006), wherein
	The plurality of pixels includes a first pixel and a second pixel (Paragraph 0042 discloses a plurality of pixel units, where any two adjacent pixel units may be considered first and second pixels),
	The first pixel is adjacent to the second pixel in a direction along the second signal line (Paragraph 0042, where a second pixel may be a pixel unit directly to the right or left of a first pixel, since the second signal line 5006 extends in a horizontal direction as disclosed in Figure 3),
	The first transistor and the second transistor of the first pixel overlap with one of two adjacent second signal lines of the plurality of second signal lines corresponding to the first pixel in a planar view (Figure 3, first transistor 5010, second transistor 5012 overlap with second signal line 5006),
	The first transistor and the second transistor of the second pixel overlap with another of the two adjacent second signal lines of the plurality of second signal lines corresponding to the second pixel in the planar view (Figure 3 and Paragraph 0042 disclose a plurality of pixels, where pixel unit 500 would inherently have other pixels to the right and left of it, and where the second pixel may be either a pixel to the left or to the right of pixel unit 500 and would be identical to pixel unit 500, so such second pixel would overlap with adjacent second signal line 5002, as would first and second transistors 5010 and 5012 of said second pixel).
	Chen fails to disclose that the first pixel electrode and the second pixel electrode are provided in a transmissive region of the one pixel.
	However, Sakamoto discloses a similar display where the first pixel electrode and the second pixel electrode are provided in a transmissive region of the one pixel (Sakamoto, Figure 4B, the one pixel comprises all of Figure 4B, where the first pixel electrode 5 and the second pixel electrode 6 are provided in a transmissive region of the one pixel; Column 5, l.16-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Chen to have both first pixel electrode and the second pixel electrode be provided in a transmissive region of one pixel as disclosed by Sakamoto. One would have been motivated to do so for the purpose of having a transmissive display such as a VGA display instead of a transflective display (Sakamoto, Column 5, l.16-46). 

	Regarding Claim 8, Chen in view of Sakamoto discloses the liquid crystal display panel according to claim 1, wherein the second pixel electrode of the first pixel and the first pixel electrode of the second pixel are provided between two adjacent first signal lines of the plurality of first signal line (Chen, Figure 3 discloses a single pixel unit, where Paragraphs 0042-0043 disclose that the pixel unit would be repeated, so the second pixel electrode 5024 of the first pixel would be adjacent to the first pixel electrode 5022 of the second pixel, where the first signal line 3008 would be disposed on a left side of the second pixel electrode 5024 (as shown in Figure 3) of the first pixel and a right side of the first pixel electrode 5022 of the second pixel).

	Regarding Claim 14, Chen in view of Sakamoto discloses the liquid crystal display panel according to claim 1, wherein each of the plurality of first signal lines is a video signal line, wherein the one first signal line is connected to a source electrode and/or drain electrode of the first transistor and the second transistor (Chen, Paragraph 0043), and each of the plurality of second signal lines is a scanning line connected to a gate electrode of the first and the second transistor (Figure 3, second signal lines 5006 are scanning lines). 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim (US Publication No.: US 2019/0108811 A1 of record). 
Regarding Claim 4, Chen discloses the liquid crystal display panel according to claim 1.
Chen fails to disclose that the first pixel electrode includes a plurality of first line electrodes extending in a strip pattern in a first direction, and the second pixel electrode includes a plurality of second line electrodes extending in a stripe pattern in a second direction different from the first direction.
However, Kim discloses a similar display panel where the first pixel electrode includes a plurality of first line electrodes extending in a strip pattern in a first direction, and the second pixel electrode includes a plurality of second line electrodes extending in a stripe pattern in a second direction different from the first direction (Kim, Figure 4, first pixel electrode HPE1 includes a plurality of first line electrodes BR that extend to the bottom left, where second pixel electrode LPE1 includes a plurality of second line electrodes BR that extend to the top left).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the pixel electrodes include line electrodes as disclosed by Kim. One would have been motivated to do so for the purpose of controlling a pre-tilt angle of the liquid crystal layer thereby optimizing the viewing angle (Kim, Paragraph 0074). 

Regarding Claim 5, Chen in view of Kim discloses the liquid crystal display panel according to claim 4.
Chen fails to disclose that in the planar view, in each of the plurality of pixels, a tip of at least one of the plurality of first line electrodes and a tip of at least one of the plurality of second line electrodes overlap the one first signal line corresponding to the pixel.
However, Kim discloses a similar display where in the planar view, in each of the plurality of pixels, a tip of at least one of the plurality of first line electrodes and a tip of at least one of the plurality of second line electrodes overlap the one first signal line corresponding to the pixel (Kim, Figure 4, line electrodes of first and second electrodes HPE1 and LPE1 overlap first signal line DL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the pixel electrodes include line electrodes as disclosed by Kim. One would have been motivated to do so for the purpose of controlling a pre-tilt angle of the liquid crystal layer thereby optimizing the viewing angle (Kim, Paragraph 0074). 

Regarding Claim 6, Chen in view of Kim discloses the liquid crystal display panel according to claim 4. 
Chen fails to disclose that the first pixel electrode has a first bent portion formed by bending a part of a side of at least one of a plurality of first line electrodes in a direction inclined with respect to a first direction, the second pixel electrode has a second bent portion formed by bending a part of a side of at least one of a plurality of second line electrodes in a direction inclined with respect to a second direction, and in each of the plurality of pixels, at least one of the first bent portion and the second bent portion overlaps the first signal line corresponding to the pixel in a planar view.
However, Kim discloses a similar display where the first pixel electrode has a first bent portion formed by bending a part of a side of at least one of a plurality of first line electrodes in a direction inclined with respect to a first direction, the second pixel electrode has a second bent portion formed by bending a part of a side of at least one of a plurality of second line electrodes in a direction inclined with respect to a second direction, and in each of the plurality of pixels, at least one of the first bent portion and the second bent portion overlaps the first signal line corresponding to the pixel in a planar view (Kim, Figure 4, first and second electrode HPE1 and LPE1 have first and second bent portions STM that overlap with first signal line DL). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the pixel electrodes include line electrodes as disclosed by Kim. One would have been motivated to do so for the purpose of controlling a pre-tilt angle of the liquid crystal layer thereby optimizing the viewing angle (Kim, Paragraph 0074). 

Regarding Claim 7, Kim in view of Chen discloses the liquid crystal display panel according to claim 6.
Chen fails to disclose that the plurality of first line electrodes includes a first finger electrode portion, the plurality of second line electrodes include a second finger electrode portion, the first bent portion is formed at a tip of the first finger electrode portion, and the second bent portion is formed at a tip of the second finger electrode portion.
However, Kim discloses a similar display where the plurality of first line electrodes includes a first finger electrode portion, the plurality of second line electrodes include a second finger electrode portion, the first bent portion is formed at a tip of the first finger electrode portion, and the second bent portion is formed at a tip of the second finger electrode portion (Kim, Figure 4, as annotated below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the pixel electrodes include line electrodes as disclosed by Kim. One would have been motivated to do so for the purpose of controlling a pre-tilt angle of the liquid crystal layer thereby optimizing the viewing angle (Kim, Paragraph 0074). 


    PNG
    media_image1.png
    796
    828
    media_image1.png
    Greyscale



Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee et al (US Publication No.: US 2019/0296048 A1 of record, “Lee”).	
Regarding Claim 9, Chen discloses the liquid crystal display panel according to claim 8.
	Chen fails to disclose that the first pixel electrode includes a plurality of first line electrodes extending in a stripe pattern, the second pixel electrode includes a plurality of second line electrodes extending in a stripe pattern, and a second end electrode located closest to a plurality of first line electrodes in the other pixel from among a plurality of second line electrodes in the one pixel is adjacent to a first end electrode located closest to the plurality of second line electrodes in the one pixel from among the plurality of first line electrodes in the other pixel.
	However, Lee discloses a similar display where the first pixel electrode includes a plurality of first line electrodes extending in a stripe pattern, the second pixel electrode includes a plurality of second line electrodes extending in a stripe pattern, and a second end electrode located closest to a plurality of first line electrodes in the other pixel from among a plurality of second line electrodes in the one pixel is adjacent to a first end electrode located closest to the plurality of second line electrodes in the one pixel from among the plurality of first line electrodes in the other pixel  (Figure 2, as annotated below).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrodes as disclosed by Chen to include line electrodes as disclosed by Lee. One would have been motivated to do so for the purpose of controlling the pre-tilt angle of the liquid crystal molecules thereby improving transmittance and visibility of the display device (Lee, Paragraphs 0114-0117). 

    PNG
    media_image2.png
    767
    593
    media_image2.png
    Greyscale


	Regarding Claim 10, Chen in view of Lee discloses the liquid crystal display panel according to claim 9.
	Chen fails to disclose that a distance between the first end electrode and the second electrode is greater than a pitch of the plurality of first line electrodes and a pitch of the plurality of second line electrodes.
	However, Lee discloses a similar display where a distance between the first end electrode and the second electrode is greater than a pitch of the plurality of first line electrodes and a pitch of the plurality of second line electrodes (Lee, Figure 2, as annotated in the rejection of claim 9 above, discloses that, proportionally, the distance between the first end electrode and the second end electrode is greater than a pitch of the plurality of first and second line electrodes, since the first and second line electrodes are much closer together).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrodes as disclosed by Chen to include line electrodes as disclosed by Lee. One would have been motivated to do so for the purpose of controlling the pre-tilt angle of the liquid crystal molecules thereby improving transmittance and visibility of the display device (Lee, Paragraphs 0114-0117).

 	Regarding Claim 11, Chen in view of Lee discloses the liquid crystal display panel according to claim 9.
	Chen fails to disclose that a distance between the first end electrode and the second end electrode is equal to a pitch of the plurality of first line electrodes and a pitch of the plurality of second line electrodes.
	However, Lee discloses a similar display where a distance between the first end electrode and the second end electrode is equal to a pitch of the plurality of first line electrodes and a pitch of the plurality of second line electrodes (Lee, Figure 2, as annotated in the rejection of claim 9 above, the first and second end electrodes are the same distance apart as the first and second line electrodes are).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrodes as disclosed by Chen to include line electrodes as disclosed by Lee. One would have been motivated to do so for the purpose of controlling the pre-tilt angle of the liquid crystal molecules thereby improving transmittance and visibility of the display device (Lee, Paragraphs 0114-0117). 

	Regarding Claim 12, Chen discloses the liquid crystal display panel according to claim 8.
	Chen fails to disclose that the first pixel electrode includes a plurality of first line electrodes extending in a stripe pattern in a first direction, the second pixel electrode includes a plurality of second line electrodes extending in a second direction different from the first direction, and the second direction that is an extending direction of a plurality of second line electrodes in the one pixel is equal to the first direction that is an extending direction of a plurality of first line electrodes the other pixel.
	However, Lee discloses a similar display where the first pixel electrode includes a plurality of first line electrodes extending in a stripe pattern in a first direction, the second pixel electrode includes a plurality of second line electrodes extending in a second direction different from the first direction, and the second direction that is an extending direction of a plurality of second line electrodes in the one pixel is equal to the first direction that is an extending direction of a plurality of first line electrodes the other pixel (Lee, Figure 2, as annotated below). 

    PNG
    media_image3.png
    767
    593
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim and being subjected to a 112(b) rejection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 are objected to as being subjected to a 112(b) rejection and would be allowable if the 112(b) rejection was overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 16, the prior art of record does not teach or suggest a liquid crystal display panel having a plurality of pixels arrayed in a matrix, the liquid crystal display comprising: a plurality of first signal lines extending in of a row direction and a column direction; a plurality of second signal lines extending in the other direction of the row direction or the column direction, a first transistor and a second transistor provided in each of the plurality of pixels, a first pixel electrode and a second pixel electrode provided in each of the plurality of pixels, wherein, in one pixel, the first pixel electrode and the second pixel electrode are separated across one first signal line corresponding to the one pixel, the first pixel electrode and the second pixel electrode are provided in a transmissive region of the one pixel, the first transistor and the second transistor are separated across the one first signal line, the first transistor is connected to the one first signal line, the second transistor is connected to the one first signal line, first transistor is connected to one second signal line, and the second transistor is connected to the one second signal line, wherein a first gate electrode of the first transistor and a second gate electrode of the second transistor of the first pixel connected to one of two adjacent second signal lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent second signal lines, in combination with the remaining features recited in the claim.
The prior art of Chen (US 2008/0117156 A1 of record) discloses a liquid crystal display panel having a plurality of pixels arrayed in a matrix, the liquid crystal display comprising: a plurality of first signal lines extending in of a row direction and a column direction; a plurality of second signal lines extending in the other direction of the row direction or the column direction, a first transistor and a second transistor provided in each of the plurality of pixels, a first pixel electrode and a second pixel electrode provided in each of the plurality of pixels, wherein, in one pixel, the first pixel electrode and the second pixel electrode are separated across one first signal line corresponding to the one pixel, the first transistor and the second transistor are separated across the one first signal line, the first transistor is connected to the one first signal line, the second transistor is connected to the one first signal line, first transistor is connected to one second signal line, and the second transistor is connected to the one second signal line (Chen, Figure 3; Paragraphs 0048-0049). However, Chen fails to disclose that the first pixel electrode and the second pixel electrode are provided in a transmissive region of the one pixel and that a first gate electrode of the first transistor and a second gate electrode of the second transistor of the first pixel connected to one of two adjacent second signal lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent second signal lines. The prior art of Sakamoto (US 5,805,248 of record) discloses a liquid crystal display panel where the first pixel electrode and the second pixel electrode are provided in a transmissive region of the one pixel (Sakamoto, Figure 4B; Column 5). Sakamoto also fails to disclose that a first gate electrode of the first transistor and a second gate electrode of the second transistor of the first pixel connected to one of two adjacent second signal lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent second signal lines. 
Regarding Claim 17, the prior art of record does not teach or suggest a liquid crystal display panel having a plurality of pixels arrayed in a matrix, the liquid crystal display comprising: a plurality of video signal lines extending in of a row direction and a column direction; a plurality of scanning lines extending in the other direction of the row direction or the column direction, a first transistor and a second transistor provided in each of the plurality of pixels, a first pixel electrode and a second pixel electrode provided in each of the plurality of pixels, wherein, in one pixel, the first pixel electrode and the second pixel electrode are separated across one video signal line corresponding to the one pixel, the first transistor having a first gate electrode and the second transistor having a second gate electrode are separated across the one video signal line, the first transistor is connected to the one video signal line, the second transistor is connected to the one video signal line, first transistor is connected to one scanning line, and the second transistor is connected to the one scanning line, wherein further the plurality of pixels includes a first pixel and a second pixel, the first is adjacent to the second pixel in a direction along the scanning line, the first gate electrode of the first transistor and the second gate electrode of the second transistor of the first pixel connected to one of two adjacent scanning lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent scanning lines, in combination with the remaining features recited in the claim. 
The prior art of Chen (US 2008/0117156 A1 of record) discloses a liquid crystal display panel having a plurality of pixels arrayed in a matrix, the liquid crystal display comprising: a plurality of video signal lines extending in of a row direction and a column direction; a plurality of scanning lines extending in the other direction of the row direction or the column direction, a first transistor and a second transistor provided in each of the plurality of pixels, a first pixel electrode and a second pixel electrode provided in each of the plurality of pixels, wherein, in one pixel, the first pixel electrode and the second pixel electrode are separated across one video signal line corresponding to the one pixel, the first transistor having a first gate electrode and the second transistor having a second gate electrode are separated across the one video signal line, the first transistor is connected to the one video signal line, the second transistor is connected to the one video signal line, first transistor is connected to one scanning line, and the second transistor is connected to the one scanning line (Chen, Figure 3; Paragraphs 0048-0049). However, Chen fails to disclose that the first gate electrode of the first transistor and the second gate electrode of the second transistor of the first pixel connected to one of two adjacent scanning lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent scanning lines. The prior art of Sakamoto (US 5,805,248 of record) also discloses a liquid crystal display panel where first and second transistors are separated by a video signal line and connect to the same scanning line and video signal line (Sakamoto, Figure 4B). Sakamoto also fails to disclose that the first gate electrode of the first transistor and the second gate electrode of the second transistor of the first pixel connected to one of two adjacent scanning lines, and the first gate electrode of the first transistor and the second gate electrode of the second transistor of the second pixel connect to another of the two adjacent scanning lines.
Claim 18 would be allowable by virtue of its dependence on claim 17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                                                                                                                                                                                        
/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871